        Case 7:20-cv-00160-TQL Document 22 Filed 09/21/21 Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE MIDDLE DISTRICT OF GEORGIA
                                     VALDOSTA DIVISION

P.G.,                                          :
                                               :
               Plaintiff,                      :
                                               :
                                               :
        VS.                                    :      7 : 20-CV-160 (TQL)
                                               :
COMMISSIONER OF SOCIAL SECURITY,               :
                                               :
               Defendant.                      :


                                         ORDER

        Pending is the Commissioner’s Motion to Remand this case to the Commissioner for

further action under sentence four of 42 U.S.C. § 405(g). (Doc. 21). The Commissioner

indicates that Plaintiff does not oppose this motion. (Doc. 21-1).

        Upon consideration of the motion, and the grounds urged in support thereof, the

Commissioner’s Motion for Remand is GRANTED (Doc. 21). The decision of the

Commissioner is reversed under sentence four of 42 U.S.C. § 405(g) and this case is

remanded to the Commissioner of Social Security for the administrative law judge (“ALJ”)

to further develop the record and issue a new decision. Specifically, on remand, the

Appeals Council will forward the case to an ALJ and instruct the ALJ to update the medical

record, reevaluate the medical source opinions and prior administrative findings consistent

with the new medical regulations and agency policy, assess Plaintiff’s residual functional

capacity based on the evidence of record, and hold a supplemental hearing and obtain

supplemental evidence from a vocational expert in compliance with agency policy and
     Case 7:20-cv-00160-TQL Document 22 Filed 09/21/21 Page 2 of 2




Social Security Rulings 83-14 and 00-4p.

     SO ORDERED, this 21st day of September, 2021.



                                   s/ THOMAS Q. LANGSTAFF
                                   UNITED STATES MAGISTRATE JUDGE




                                           2
